Citation Nr: 1456839	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  14-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Eligibility for payment of Distance Learning at a foreign school under the Montgomery GI Bill (Chapter 30).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2014 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before the Board by live videoconference.  In August 2014, the RO sent the Veteran a letter informing him that the VA does not have office locations overseas, and that since the Veteran resides overseas they would be unable to conduct his videoconference hearing.  The letter also informed the Veteran that if he was going to be stateside in the future a videoconference hearing could be scheduled at the closest Regional Office to the Veteran.  No response was received by the Veteran, and a September 2014 statement from the Veteran's representative did not address the Veteran's wishes regarding the hearing.  

Since VA has not received a response from the Veteran with respect to the August 2014 letter noted above, the Board finds that a remand is necessary to provide him an opportunity for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference before a Veterans Law Judge of the Board.  Notify the Veteran and representative of the date and time of the hearing and after the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



